Citation Nr: 0527116	
Decision Date: 10/05/05    Archive Date: 10/17/05	

DOCKET NO.  05-25 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUES

1.  Entitlement to service connection for bilateral defective 
hearing. 

2.  Entitlement to service connection for chronic tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel





INTRODUCTION

The veteran served on active duty from December 1942 to 
January 1946, with additional service in the United States 
Naval Reserves from January 1949 to April 1983.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a March 2005 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania.  

Good or sufficient cause having been shown, the veteran's 
case has been advanced on the docket pursuant to the 
provisions of 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. 
§ 20.900(c) (2004).  

FINDINGS OF FACT

1.  The veteran was exposed to aircraft noise during active 
duty and during reserve service.

2.  The preponderance of the medical evidence establishes 
that the veteran's defective hearing as likely as not is 
related to the veteran's military noise exposure. 

3.  Chronic tinnitus is not shown to have been present in 
service, or for many years thereafter, nor is it the result 
of any incident or incidents of the veteran's periods of 
active military service.  


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for 
chronic hearing loss have been met.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2005).

2.  Chronic tinnitus was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) [codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)] redefined VA's duty to assist a veteran in the 
development of his claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2004).

The notice requirements of the VCAA require VA to notify a 
veteran of any evidence that is necessary to substantiate his 
claims, as well as the evidence VA will attempt to obtain and 
what evidence he is responsible for providing.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  

In this case, the veteran was, in fact, provided notice in 
correspondence of December 2004, three months prior to the 
initial AOJ decision in March 2005.  More specifically, in a 
letter of December 2004, the veteran was provided the 
opportunity to submit evidence, notified of what evidence was 
required to substantiate his claims, provided notice of who 
was responsible for securing the evidence, and advised to 
submit any information or evidence in his possession.  The 
veteran was also provided with a Statement of the Case in 
July 2005 which apprised him of pertinent regulations and 
actions in his case.  

In point of fact, the veteran has been provided every 
opportunity to submit evidence, and to attend a hearing at 
the RO before a Decision Review Officer, or before a Veterans 
Law Judge at the RO, or in Washington, D.C.  He has been 
provided with notice of the appropriate laws and regulations, 
and given notice of what evidence he needed to submit, as 
well as what evidence the VA would secure on his behalf.  In 
addition, the veteran was given ample time to respond.

Furthermore, the Board notes that the VA has made reasonable 
efforts to obtain relevant records adequately identified by 
the veteran.  In that regard, the Board notes that the 
evidence includes service medical records, as well as VA 
examination reports.  Under the facts of this case, "the 
record has been fully developed" with respect to the issues 
currently on appeal, and "it is difficult to discern what 
additional guidance the VA could have provided to the veteran 
regarding what further evidence he could submit to 
substantiate his claims."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  
Accordingly, the Board concludes that it should proceed, as 
specific notice as to which party could or should obtain 
which evidence has, in effect, been provided, and no 
additional pertinent evidence appears forthcoming.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. 
Principi, 16 Vet. App. 370 (2002).  The claimant has had 
sufficient notice of the type of information needed to 
support his claims, and of the evidence necessary to complete 
the application.  Accordingly, the duty to assist and notify 
as contemplated by the applicable provisions, including the 
VCAA, has been satisfied with respect to the issues on 
appeal.  

Factual Background

Service medical records from the veteran's first period of 
active service, that is, the period from December 1942 to 
January 1946, are unavailable, in that those records were 
apparently destroyed in a fire at the National Personnel 
Records Center in 1973.  

Information obtained from the veteran's WD AGO Form 53-55 
reveals that, during the period from December 1942 to January 
1946, the veteran served as a parachute rigger and repairman.  
As part of his duties, the veteran made five jumps in 
parachutes from small planes and C-47 transports.  Also noted 
was that the veteran made free-fall jumps from 800 to 
2,000 feet in altitude.  During his service from December 
1942 to January 1946, the veteran served with the 9th Bomb 
Group, 313th Bomb Wing in the Asiatic Pacific Theater of 
Operations.  

Service medical records dating from the veteran's United 
States Naval Reserve service during the period from March 
1950 to April 1982 reveal that, beginning in August 1964, the 
veteran exhibited some hearing loss.  An audiometric 
examination conducted at that time revealed pure tone air 
conduction threshold levels, in decibels, as follows:

HERTZ
250
500
1000
2000
3000
4000
6000
RIGHT 
15 
(30)
10 
(25)
10 
(20)
10 
(20)
10 
(20)
15 
(20)
15 
(25)
LEFT 
10 
(25)
10 
(25)
10 
(20)
10 
(20)
10 
(20)
25 
(30)
25 
(35)

[Pure tone thresholds are reported both in ASA and ISO (ANSI) 
units.  The figures in parentheses represent ISO (ANSI) 
units, and are provided for data comparison purposes.]

An audiometric examination conducted in April 1968 revealed 
pure tone air conduction threshold levels, in decibels, as 
follows:

HERTZ
500
1000
2000
3000
4000
6000
RIGHT 
15 (30)
0 (10)
10 (20)
5 (15)
15 (20)
25 (35)
LEFT 
15 (30)
0 (10)
0 (10)
5 (15)
35 (40)
50 (60)

An audiometric examination conducted in April 1972 revealed 
pure tone air conduction threshold levels, in decibels, as 
follows:

HERTZ
500
1000
2000
3000
4000
6000
RIGHT 
10
0
0
5
25
45
LEFT 
10
5
5
10
55
75

An audiometric examination conducted in April 1974 revealed 
pure tone air conduction threshold levels, in decibels, as 
follows:

HERTZ
500
1000
2000
3000
4000
6000
RIGHT 
5
5
5
15
35
45
LEFT 
5
5
5
25
55
75

An audiometric examination conducted in April 1979 revealed 
pure tone air conduction threshold levels, in decibels, as 
follows:

HERTZ
500
1000
2000
3000
4000
6000
RIGHT 
5
5
10
10
35
40
LEFT 
5
5
10
30
40
20

An audiometric examination conducted in April 1981 revealed 
pure tone air conduction threshold levels, in decibels, as 
follows:

HERTZ
500
1000
2000
3000
4000
6000
RIGHT 
15
10
15
20
45
60
LEFT 
20
0
10
40
60
80

An audiometric examination conducted in early April 1982 
revealed pure tone air conduction threshold levels, in 
decibels, as follows:

HERTZ
500
1000
2000
3000
4000
6000
RIGHT
5
0
5
10
30
30
LEFT
5
5
5
25
45
45

The pertinent diagnosis noted was high frequency hearing 
loss, left and right ears.

On VA general medical examination in November 1994, the 
veteran voiced no complaints of either hearing loss or 
tinnitus.

At the time of a VA audiometric evaluation in mid-November 
2004, the veteran gave a history of increased difficulty 
hearing since the time of his last exam.  According to the 
veteran, he had recently had an ear infection in his right 
ear, which was treated with PE tube insertion.  Currently, 
the veteran was experiencing no problems with any ear 
infection. 

Audiometric examination revealed pure tone air conduction 
threshold levels, in decibels, as follows:

HERTZ
250
500
1000
1500
2000
3000
4000
6000
8000
RIGHT 
20
25
25
-
35
55
65
85
105
LEFT 
15
15
20
45
50
60
95
115
110

Speech discrimination ability was 96 percent in each ear.  In 
the opinion of the examining audiologist, the veteran 
exhibited a mild sloping to severe sensorineural hearing loss 
in both ears.  Additionally noted was that the veteran's 
audiometric results showed a slight decrease in hearing when 
compared to a previous examination in November 2002.

In correspondence of November 2004, the VA audiologist who 
had examined the veteran at the time of the aforementioned 
examination in November 2004 wrote that he had examined the 
veteran on three occasions, beginning in November 2001, at 
which time he displayed a mild sloping to severe high 
frequency sensorineural hearing loss in both ears.  
Reportedly, the veteran first noticed his hearing loss when 
leaving the military.  Additionally noted was that, by the 
veteran's own report, he had been exposed to loud noise as a 
pilot in the United States Navy for a period of 41 years.  In 
the opinion of the audiologist, it was at least as likely as 
not that the veteran's hearing loss was caused by his 
military noise exposure.  

On subsequent VA audiometric examination in December 2004, it 
was noted that the veteran's claims folder was available, and 
had been reviewed.  When questioned, the veteran complained 
of both hearing loss and tinnitus.  Reportedly, he 
experienced difficulty in understanding conversation, and 
often turned the television up "louder than others liked it."  
According to the veteran, during his military career, he 
served as an engineer and loadmaster.  Reportedly, this 
caused him to be exposed to noise both while in the cockpit 
and on the ground.  In the veteran's opinion, over time, his 
hearing had gradually deteriorated.  Only over the course of 
the past four years had the veteran utilized hearing 
protection.  When questioned regarding his tinnitus, the 
veteran stated that he had been experiencing tinnitus for the 
past three years.  According to the veteran, his tinnitus was 
bilateral, and "ringing-type," and occurred mostly in the 
morning hours.  

Audiometric examination revealed pure tone air conduction 
threshold levels, in decibels, as follows:

HERTZ
500
1000
2000
3000
4000
RIGHT
20
20
40
55
70
LEFT
15
25
50
60
90

Pure tone averages were 46 in the veteran's right ear and 50 
in his left ear.  Speech recognition scores utilizing the 
Maryland CNC word lists were 96 percent for the right ear and 
92 percent for the left ear.  

In the opinion of the examining audiologist, the veteran 
exhibited a moderate sensorineural hearing loss in each ear.  
A review of his claims folder showed that, while hearing loss 
was not measured during the early part of his career, a 
reduction in hearing began during the 1960's.  By 1982, the 
veteran's right ear exhibited a mild high frequency hearing 
loss, while his left ear exhibited a moderate high frequency 
hearing loss.  Based on current audiometric results and a 
review of the veteran's claims folder, it was the opinion of 
the examining audiologist that the veteran's hearing loss had 
"more than likely" begun as a result of his exposure to 
constant aircraft noise.  The veteran's tinnitus, on the 
other hand, having begun only three years ago, and being 
heard only on a very intermittent basis, might not be related 
to noise exposure.

Analysis

The veteran in this case seeks service connection for 
bilateral defective hearing and tinnitus.  In that regard, 
service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2004).  Moreover, where a veteran served 
continuously for ninety (90) days or more during a period of 
war, or during peacetime service after December 31, 1946, and 
an organic disease of the nervous system, such as 
sensorineural hearing loss, becomes manifest to a degree of 
10 percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there's no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (2002); 38 C.F.R. §§ 3.307, 3.309 
(2004).

The Board notes that, for the purpose of applying the laws 
administered by the VA, impaired hearing is considered to be 
a disability when the auditory threshold in any of the 
frequencies 500, 1,000, 2,000, 3,000 or 4,000 Hertz is 
40 decibels or greater; or when the auditory thresholds for 
at least three of the frequencies 500, 1,000, 2,000, 3,000, 
or 4,000 Hertz are 26 decibels or greater; or when speech 
recognition scores utilizing the Maryland CNC test are less 
than 94 percent.  38 C.F.R. § 3.385 (2004).

In the case at hand, service medical records dating from the 
veteran's initial period of active service from December 1942 
to January 1946 are unavailable.  Apparently, those records 
were destroyed in a fire at the National Personnel Records 
Center in 1973.  Nonetheless, as of the time of an 
audiometric examination during the veteran's Naval Reserve 
service in August 1964, it was apparent that the veteran was 
experiencing at least some degree of hearing loss in the 
higher frequencies in each ear.  That hearing loss was for 
the most part persistent during the course of the veteran's 
Naval Reserve service, being noted on multiple occasions.  As 
of the time of an audiometric examination in April 1982, just 
prior to the veteran's retirement, there was present a 
bilateral high frequency hearing loss in both the veteran's 
right and left ears.  

The Board acknowledges that, at the time of a VA general 
medical examination in November 1994, the veteran voiced no 
complaints of either hearing loss or tinnitus.  Nonetheless, 
as of the time of a VA audiometric examination in November 
2004, the veteran exhibited a mild sloping to severe 
sensorineural hearing loss in both ears.  In the opinion of 
the examining audiologist, the veteran's hearing loss was "at 
least as likely as not" the result of his military noise 
exposure.  

The Board observes that, on subsequent VA audiometric 
examination in December 2004, there was once again noted a 
sensorineural hearing loss in each of the veteran's ears.  
Based on a review of current audiometric results and the 
veteran's claims folder, the examining audiologist was of the 
opinion that the veteran's hearing loss "more than likely" 
began as a result of his inservice aircraft noise exposure.  
In this regard, the Board notes that the veteran's service 
records confirm the veteran made parachute jumps on active 
duty, and service medical records from the reserves indicate 
he was a member of the aircraft flight crew.  

Based on the aforementioned, and with the resolution of all 
reasonable doubt in the veteran's favor, the Board finds that 
the evidence establishes a current disability, an "event" 
(noise exposure from aircraft during service) and medical 
opinions linking the two.  Accordingly, service connection 
for bilateral hearing loss is in order.

Turning to the issue of service connection for chronic 
tinnitus, the Board once again notes that service medical 
records dating from the veteran's initial period of service 
during the 1940's are unavailable.  Moreover, records 
covering the veteran's period of service in the United States 
Naval Reserves from March 1950 to April 1982 show no 
complaints of or treatment for tinnitus.  At no point during 
the veteran's period of service with the United States Naval 
Reserves did he receive treatment for, or a diagnosis of, 
chronic tinnitus.  Not until December 2004, more than 
20 years following the veteran's retirement from the United 
States Naval Reserves, did he receive a diagnosis of 
tinnitus.  Significantly, at that time, the veteran stated 
that his tinnitus had begun only three years earlier, and 
occurred on a "very intermittent" basis.  In the opinion of 
the examiner, the veteran's tinnitus might not be related to 
his inservice noise exposure.

Based on current findings, and following a full review of the 
pertinent evidence of record, the Board is unable to 
reasonably associate the veteran's current tinnitus, first 
documented many years following service discharge, with any 
incident or incidents of his period of active military 
service.  Accordingly, service connection for chronic 
tinnitus must be denied.

In reaching this conclusion the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b) ; Gilbert v. Derwinski, 1 Vet. App. 
49, 55-57 (1991).   


ORDER

Service connection for bilateral defective hearing is 
granted.  

Service connection for chronic tinnitus is denied.  



	                        
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


